UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Geo JS Tech Group Corp. (Exact name of registrant as specified in its charter) Nevada 27-2359458 (State or incorporation or organization) (I.R.S. Employer Identification Number) 6360 Corporate Drive, Houston, Texas 77036 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None
